PER CURIAM:
This claim was submitted for decision based upon a written stipulation to the effect that respondent is liable to the claimant for damages in the amount of $912.00, based upon the following facts.
On or about May 29, 1981, claimant and respondent entered into a contract, whereby claimant was to furnish oxygen and acetylene to respondent’s District Six Offices in Moundsville. Pursuant to this contract, claimant supplied respondent with oxygen and acetylene cylinders. Upon expiration of the contract on May 29, 1982, respon*12dent was to return the empty cylinders to claimant. Respondent failed to return six of the cylinders. The parties have agreed that $912.00 is a fair and equitable estimate of the damages sustained by claimant.
In view of the foregoing, the Court grants an award to the claimant in the amount of $912.00.
Award of $912.00.